Citation Nr: 0001288	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


1.  Entitlement to an evaluation in excess of 20 percent from 
March 23, 1989 to May 31, 1994 for seizure disorder.

2.  Entitlement to an evaluation in excess of 40 percent from 
June 1, 1994 to October 22, 1997 for seizure disorder.

3.  Entitlement to an evaluation in excess of 60 percent for 
seizure disorder, post operative right temporal lobectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to an 
increased evaluation for seizure disorder from 10 percent to 
20 percent effective from March 23, 1989 to May 31, 1994; and 
to 40 percent from June 1, 1994.

In June 1998 the RO granted a temporary total convalescence 
rating for seizure disorder effective October 23, 1997 
through December 31, 1997, with reinstatement of the prior 40 
percent evaluation effective January 1, 1998.

In October 1998 the RO granted entitlement to a 60 percent 
evaluation for seizure disorder, postoperative right temporal 
lobectomy effective January 1, 1998.


FINDINGS OF FACT

1.  The probative evidence shows that between March 23, 1989 
and May 31, 1994 the manifestations of the appellant's 
seizure disorder were reflective of at least one major 
seizure in the last two years or at least two minor seizures 
in the last six months.

2.  The probative evidence shows that between June 1, 1994 
and October 22, 1997, 1997 the manifestations of the 
appellant's seizure disorder were reflective of at least one 
major seizure in the last six months or two in the last year 
or averaging at least five to eight minor seizures weekly.

3.  The probative evidence from January 1, 1998 shows that 
the manifestations of the appellant's seizure disorder are 
reflective of nine-to-ten minor seizures per week.

4.  The veteran's service-connected seizure disorder has not 
resulted in an average of at least one major seizure in three 
months over the last year or more than ten minor seizures 
weekly.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to rating in excess of 20 
percent for a seizure disorder for the period from March 23, 
1989 to May 31, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8910 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for a seizure disorder for the period from June 
1, 1994 to October 22, 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8910.

3.  The criteria for entitlement to an evaluation in excess 
of 60 percent for a seizure disorder, postoperative right 
temporal lobectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107(a);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8910.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence of record shows that the veteran had 
his first seizure in August 1983 with a brief loss of 
consciousness and tonic-clonic movement.  He was hospitalized 
in December 1983 after having a seizure.  He was put on 
Dilantin.  

In March 1984 and October 1984, he had a seizure, both times 
due to stopping his medication.

The evidence further shows that the veteran's seizure 
disorder was controlled by medication until March 1989 when 
he had a major seizure while driving and lost control of his 
vehicle.  Medical treatment records, from April 1989 to 
approximately June 1994, reveal that the veteran had seizures 
that were intermittently controlled with medication.  It was 
noted in a June 1994 progress note that there were only brief 
lapses in the veteran's memory, one-to-two per month and 
there was an increase in the frequency of the veteran's 
seizures a few months earlier.  

In September 1994 the veteran was seen by a physician for an 
evaluation of seizures which had recently occurred.  The 
physician noted that over the past three to four years, the 
veteran had had some episodes of apparent loss of awareness 
but without overt generalized motor activity.  The physician 
further noted that the veteran reported that his [the 
veteran's] wife has described episodes in which he stared and 
was unresponsive.  The diagnosis was apparent complex partial 
seizures with some generalized motor seizures.  

In January 1996 he was seen in the hospital emergency room 
after suffering a seizure at work.  In a February 1996 
progress note it was reported that the veteran had nine 
seizures in two days.  Upon neurologic follow-up in October 
1996 it was reported that he continued to have approximately 
one seizure per month.  It was noted that his wife had seen 
nocturnal episodes with the veteran's eyes rolling back in 
his head and grunting.  She had also seen him fall over and 
have limited jerking of arms.  

In March 1997 the veteran filed a claim with the RO for a 
rating in excess of the 10 percent he was then receiving.  He 
contended that his condition had substantially worsened.  In 
April 1997 the RO granted an increase to 20 percent effective 
March 23, 1989 and 40 percent effective May 31, 1994.

A VA examination for epilepsy in April 1997 recounted the 
veteran's history of seizure activity and, in pertinent part, 
diagnosed complex partial seizures, partly controlled.

The veteran was examined by the Associate Professor of 
Neurology and Neurological Sciences, Director, Stanford 
Comprehensive Epilepsy Center and a physician fellow in May 
1997.  The resulting opinion described the veteran as having 
two types of seizures.  The physician noted that the types of 
seizures were small seizures which occurred approximately one 
to two times per week; and grand mal seizure which appeared 
to occur every few months.  The last grand mal seizure was 
noted as occurring in March 1997.

A clinical neurological follow-up in March 1997 revealed the 
veteran suffered numerous seizures from February 18, 1997 to 
March 24, 1997.  The diagnostic impression was that his 
seizures were poorly controlled on medications.

The veteran was hospitalized in June 1997 for four days for 
video electroencephalogram (EEG) monitoring.  It was reported 
that he had at least four seizures.  One seizure was 
accompanied by rhythmic delta-wave activity in the right 
temporal region.  The second showed a similar pattern.  The 
last two also demonstrated a slowing in a right temporal 
pattern.

The veteran was hospitalized from October 23, 1997 to 
November 14, 1997.  He underwent implantation of intracranial 
grid and electrodes.  He had a typical seizure on November 2, 
1997, and on November 3, 1997 he underwent 
electrocorticography.  He had no further seizures during his 
hospitalization.

It was noted in a December 1997 VA clinical neurology report 
that the veteran was doing well, and had no seizures or 
headaches.

A June 1998 letter to VA from the veteran's physician, reads 
as follows:  "Mr. W. asked me to get in touch with you 
regarding his last two Neurology Clinic appointments.  


The veteran was seen on March 6, 1998, and reported having 
had a complex partial seizure in December and a flurry of 
seizures on 1/28/98.  He was seen again on 6/5/98 and 
reported having had several complex partial seizures over the 
last few months, and a flurry of about 10 in one night.  He 
is currently undergoing a medication change (switching from 
Phenobarbital to Depakote)."

In a June 1998 clinical progress note it was noted that the 
veteran had intractable seizures which surgery had helped 
alot.  It was reported that he had had three seizures since 
the last neurology visit.  His wife stated that he had the 
humming at night, mostly when he was asleep and they lasted 
only a few minutes.  His diagnosis was seizure disorder.

It was the examiner's impression in a November 1998 clinical 
follow-up examination report that the veteran's seizure 
disorder was still not well controlled on medication.

In July 1998 the veteran underwent a VA epilepsy examination.  
The examiner noted that the veteran's seizures were in the 
form of staring, groaning, or moaning and unresponsiveness.  
The seizures lasted for two to five minutes and were not 
associated with tongue biting, urinary or fecal incontinence 
or tonic or clonic movements.  He also noted that the 
seizures were intractable.  He further noted that the veteran 
continued to have seizures after undergoing the temporal lobe 
mapping but they were far less than before.  The diagnosis 
was temporal lobe epilepsy, status post removal of offending 
cerebral site, with persisting seizures.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected seizure disorder is evaluated 
under the provisions of Diagnostic Code 8910, pertaining to 
epilepsy, grand mal, which is rated under the general rating 
formula for major seizures.  The regulations provide that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.

Diagnostic Code 8911, pertaining to epilepsy, petit mal, is 
rated under the general rating formula for minor seizures.  A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that a 100 percent rating is warranted 
where the disorder is manifested by an average of at least 1 
major seizure per month over the last year.  Where there is 
an average of at least 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly, an 80 
percent rating is for assignment.  Where the evidence shows 
an average of at least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures per week, a 60 percent 
evaluation is assigned.  

Epilepsy manifested by at least 1 major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 8 
minor seizures weekly, is evaluated as 40 percent disabling.  
Evidence of at least 1 major seizure in the last 2 years; or 
at least 2 minor seizures in the last 6 months, is required 
for a 20 percent evaluation.  A confirmed diagnosis of 
epilepsy with a history of seizures, is evaluated as 10 
percent disabling.  When continuous medication is shown 
necessary for the control of epilepsy, the minimum evaluation 
will be 10 percent.  This rating will not be combined with 
any other rating for epilepsy.  Note (2): In the presence of 
major and minor seizures, rating is based on the 
predominating type.  Note (3): No distinction is made between 
diurnal and nocturnal major seizures.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (1999).

The Board notes that this disorder could also have been rated 
by analogy under 38 C.F.R. § 4.124a, Diagnostic Codes 8912, 
Jacksonian and focal motor or sensory epilepsy; 8913, 
diencephalic epilepsy which is rated as minor seizures, 
except in the presence of major and minor seizures, rate the 
predominating type; and 8914, which contemplates the same 
manifestations for evaluating psychomotor epilepsy as used in 
Diagnostic Code 8911.  Under this code, psychomotor seizures 
will be rated as major seizures under the general rating 
formula when characterized by automatic states and/or 
generalized convulsions with unconsciousness, and will be 
rated as minor seizures under this formula when characterized 
by brief transient episodes of random motor movements, 
hallucinations, perceptual illusions, abnormalities of 
thinking, memory or mood, or autonomic disturbances.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8912, 8913, 8914 (1999).

With regard to epilepsy and unemployability, a note at 
Diagnostic Code 8914 indicates, in pertinent part, as 
follows:


Rating specialists must bear in mind that the epileptic, 
although his or her seizures are controlled, may find 
employment and rehabilitation difficult due to employer 
reluctance to the hiring of the epileptic.  Where a case is 
encountered with a definite history of unemployment, full and 
complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in his or her 
inability to obtain employment.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's seizure disorder.  The 
veteran has been provided VA examinations in connection with 
his claim for compensation benefits for his seizure disorder, 
and other evidence has been obtained which is probative 
thereof.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.

The Board finds that an increase in the appellant's 
disability evaluation for seizure disorder for not more than 
from 20 percent, to 40 percent, to 60 percent was warranted 
during the above reported periods.  The evidence shows that 
the veteran's seizure disorder was controlled by medication 
until March 1989 when he had a major seizure while driving.  
The evidence further showed an increase in the frequency of 
minor seizure activity around June 1994 averaging at least 
five to eight.  Moreover, the evidence shows that from 
January 1998 the frequency of the veteran's minor seizures 
progressed to nine to ten per week.  

The Board further finds that a rating in excess of 60 percent 
is not warranted upon application of the rating criteria 
under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  The 
disabling manifestations of the veteran's seizure disorder do 
not show the type of symptomatology necessary to warrant the 
higher evaluation of 80 percent.  The probative evidence 
shows that the veteran has not had an average of at least one 
major seizure in three months over the last year.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  See 38 C.F.R. § 4.124a 
Diagnostic Code 8910, Note (1).  It was noted in the VA 
epilepsy examination of July 1998 that the veteran's seizures 
are not associated with tonic or clonic movements.  The 
evidence proffered by the veteran that he has had one major 
seizure in three months is given little probative value 
because the description of his seizures by his wife and the 
VA examiner are classified as minor seizures under the 
regulations.  

Furthermore, the evidence does not show that the veteran has 
had weekly minor seizures numbering more than ten.  In 
October 1996 he reported having one seizure per month.  In 
May 1997 it was reported that he had small seizures one to 
two times per week.  He had numerous seizures in February and 
March 1997 but they did not total more than ten per week.  He 
had a typical seizure in November 1997 while hospitalized at 
which time he was rated temporarily totally disabled on the 
basis of convalescence.  He reported having a flurry of 
seizures in January 1998 and June 1998.  However, it is not 
apparent that these totaled more than ten per week.  Also in 
June 1998, it was reported that he had three seizures.  



In the July 1998 VA medical examination report, it was noted 
that the veteran's seizures were far less than before.  Even 
though it was noted in a November 1998 VA clinic record that 
the veteran's seizures were not well controlled, current 
medical findings do not support a frequency of seizures 
sufficient to warrant an evaluation of 80 percent.

In his appeal to the Board, the veteran contended that there 
was a day when he had ten seizures.  This contention is not 
sufficient to support a higher evaluation of 80 percent as 
regulations require that the veteran experience more than ten 
seizures weekly to warrant a disability rating of 80 percent. 

The evidence shows that the veteran experiences fewer than an 
average of at least one major seizure per month and not more 
than ten minor seizures weekly which is consistent with the 
current  60 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  Thus, the veteran's seizure disorder 
does not warrant an evaluation in excess of 60 percent.  

The evidence of record does not adequately support a rating 
in excess of 60 percent under Diagnostic Codes 8912, 8913 or 
8914.  On consideration of the application of the note at 
Diagnostic Code 8914, to the evidence in this case, the Board 
holds that there is no evidence to support a finding that the 
veteran's seizure disorder is an influencing factor in any 
unemployment. 

Moreover, the Board observes that in light of Floyd v. Brown, 
9 Vet. App. 88 (1996), the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  The Board, however, is 
still obligated to seek all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO determined that the 
veteran's disability picture was not unusual or exceptional 
in nature such as to warrant assignment of an extraschedular 
evaluation.  The Board agrees with the RO's determination.

The regular schedular standards as applied to the veteran's 
case during the periods of time in question adequately 
compensate him for the demonstrated level of impairment 
produced by his seizure disorder.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no other provision 
upon which to assign an increased rating.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for an evaluation in excess of 20, percent, 
40 percent or 60 percent for seizure disorder during the 
periods of time in question.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation for seizure in excess of 20 percent from March 23, 
1989 to May 31, 1994; in excess of 40 percent from June 1, 
1994 to October 22, 1997; and in excess of 60 percent.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
seizure disorder from March 23, 1989 to May 31, 1994 is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
seizure disorder from June 1, 1994 to October 22, 1997 is 
denied.

Entitlement to an evaluation in excess of 60 percent for 
seizure disorder, postoperative right temporal lobectomy is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

